Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Communication is in response to applicants’ amendment filed on November 28, 2021.


Response to Amendment

Applicant has amended claims 1-3, 5-6, 10-12, 14-15, 17, 19-20; claims 7, and 16 is/are cancelled; and claims 1-6, 8-15 and 17-20 are pending.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Raffi Gostanian (Reg. No. 42,595), on January 14, 2022 and 12/15/2021.

The application has been amended as follows:

Claim 1. 	(Currently amended) A computing system comprising:
a storage configured to store an input comprising an endorsement policy, a structure of a blockchain network, and requirements for degrees of faults; and
a processor configured to 
transform the input into a script that comprises a set of variable declarations which define a state space and constraints which constrain the state space, 
execute a satisfiability module theory (SMT) solver on the script which verifies whether the endorsement policy satisfies the requirements for the degrees of faults based on possible fault states of nodes in the blockchain network which are associated with the endorsement policy, and 
display results of the verification by the SMT solver via a display screen;
wherein the execution of the SMT solver verifies the endorsement policy based on Byzantine fault tolerance properties of the nodes. 

s one or more of liveness requirements and safety requirements. 

Claim 7. 	(Canceled) 

Claim 10. 	(Currently amended) A method comprising:
receiving an input comprising an endorsement policy, a structure of a blockchain network, and requirements for degrees of faults; 
transforming the received input into a script that comprises a set of variable declarations which define a state space and constraints which constrain the state space;
executing a satisfiability module theory (SMT) solver on the script which verifies whether the endorsement policy satisfies the requirements for the degrees of faults based on possible fault states of nodes in the blockchain network that are associated with the endorsement policy; and
displaying results of the verification via a display screen;
wherein the execution of the SMT solver verifies the endorsement policy based on Byzantine fault tolerance properties of the nodes. 


s one or more of liveness requirements and safety requirements. 

Claim 16. 	(Canceled) 

Claim 19. 	(Currently amended) A non-transitory computer readable medium comprising instructions that when read by a processor cause the processor to perform a method comprising:
receiving an input comprising an endorsement policy, a structure of a blockchain network, and requirements for degrees of faults to be tolerated; 
transforming the received input into a script that comprises a set of variable declarations which define a state space and constraints which constrain the state space;
executing a satisfiability module theory (SMT) solver on the script which verifies whether the endorsement policy satisfies the requirements for the degrees of faults based on possible fault states of nodes in the blockchain network that are associated with the endorsement policy; and
displaying results of the verification via a display screen;
wherein the execution of the SMT solver verifies the endorsement policy based on Byzantine fault tolerance properties of the nodes.


Claim 20. 	(Currently amended) The non-transitory computer-readable medium of claim 17, wherein the s one or more of liveness requirements and safety requirements.

Claims 1-6, 8-15 and 17-20 are allowed.

Claims 7 and 16 are cancelled.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of  a computing system comprising: a storage configured to store an input comprising an endorsement policy, a structure of a blockchain network, and requirements for degrees of faults; and a processor configured to transform the input into a script that comprises a set of variable declarations which define a state space and constraints which constrain the state space, execute a satisfiability module theory (SMT) solver on the script which verifies whether the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.



Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441